Citation Nr: 0309393	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.	Entitlement to service connection for a hernia disorder.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a left leg 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.

This appeal originally arose from an August 1992 RO 
determination that denied service connection for hernia, low 
back, and left leg disorders on the grounds that new and 
material evidence had not been submitted to reopen the 
claims.  In September 1998, the veteran testified at a 
hearing before a hearing officer at the RO.

In March 2002, the veteran's motion to advance his appeal on 
the docket of the Board of Veterans' Appeals (Board) was 
granted pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

In April 2002, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned in Washington, 
D.C.

By decision of May 2002, the Board found that new and 
material evidence had been submitted to reopen all 3 claims 
for service connection, and granted the appeal to that extent 
only.  

Also in May 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  The Board notified the appellant of the additional 
development subsequently in May 2002, and of the additional 
evidence received in February 2003. 


REMAND

As noted above, the Board last reviewed the issues on appeal 
in May 2002, granting the appeal only to the extent that the 
claims for service connection for hernia, back, and left leg 
disorders were found to be reopened on the basis of the 
submission of new and material evidence, and leaving 
unadjudicated the remaining matter of entitlement to service 
connection on the basis of a de novo consideration of all the 
evidence of record, both old and new.  Pursuant to the 
Board's development, additional evidence has been added to 
the claims folder, including numerous VA medical records and 
an April 2002 medical statement from K. Jajoo, M.D.  However, 
the Board is unable to render a decision on the basis of such 
evidence at this time.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above, 
and to avoid any prejudice to the veteran (see Bernard v. 
Brown, 4 Vet. App. 384 (1995)), the matters on appeal must be 
returned to the RO for consideration of the claims in light 
of all additional evidence added to the record since the May 
2002 Board decision.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection claims currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO, 
not the Board, is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  
  
The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).

In this case, appellate review discloses that in April 2003 
the veteran notified the Board that he had changed his 
residence to Alexandria, Virginia.  The Board finds that the 
New York, New York RO should thus permanently transfer the 
veteran's claims folder to the Washington, D.C. RO to 
accomplish the additional notification, development, and 
readjudication action specified below.

In addition, the Board in March 2003 received correspondence 
from the veteran wherein he disclosed that he had been 
hospitalized or treated at 4 medical facilities from December 
2002 to February 2003: the VA Medical Center (VAMC), New 
York, New York; the Mount Sinai Hospital, New York, New York; 
the Elmhurst Hospital Center, Elmhurst, New York; and the 
Parker Institute for Health Care and Rehabilitation Center, 
New Hyde Park, New York.  The Board finds that the RO must 
obtain and associate with the claims folder all records of 
such pertinent outstanding medical treatment, to ensure that 
the record is complete.  

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake any 
additional notification and/or development action warranted 
by the VCAA.  The Board finds that this development should 
include obtaining updated medical records from the VAMC; St. 
Mary's Hospital, Brooklyn, New York; Dr. Jajoo; and Dr. Owen, 
Prairie View, Texas.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The New York, New York RO should 
permanently transfer the veteran's 
claims folder to the Washington, D.C., 
RO, reflecting the veteran's change of 
address to 5911 Edsall Road, Unit 
1201, Alexandria, Virginia 22304.

2.	Thereafter, the Washington, D.C. RO 
should contact the veteran and request 
him to sign appropriate forms 
authorizing the release to the VA of 
all medical records of the Mount Sinai 
Hospital Center,              1 
Gustave L. Leary Place, New York, New 
York 10029-6574; the Elmhurst Hospital 
Center, 89-71 [or 2901?] Broadway, 
Elmhurst, Long Island, New York 11373; 
the Parker Institute for Health Care 
and Rehabilitation Center, 271-11 76th 
Avenue, New Hyde Park, New York 11040-
1433; St. Mary's Hospital Center, 170 
Buffalo Avenue, Brooklyn, New York 
11213 (to include all records of 
treatment by Peter E. Nnaemeka, M.D.); 
Krishana Jajoo, M.D., 1575 Hillside 
Avenue, Suite 105, New Hyde Park, New 
York 11040; and Dr. Owen, Prairie View 
A&M College, Prairie View, Texas.  The 
RO should then contact those medical 
providers and request them to furnish 
copies of all inpatient and outpatient 
records of medical treatment and 
evaluation of the veteran for hernia, 
back, and left leg disorders up to the 
present time.  All responses and 
records received should be associated 
with the claims folder.

3.	The RO should contact the VAMC, New 
York, New York and request them to 
furnish copies of all inpatient and 
outpatient records of medical 
treatment and evaluation of the 
veteran for hernia, back, and left leg 
disorders from July 2002 to the 
present time, to include any period of 
hospitalization between December 2002 
and February 2003.  All responses and 
records received should be associated 
with the claims folder.

4.	The RO should furnish the veteran a 
letter notifying him of the VCAA and 
the duties to notify and assist 
imposed thereby, specifically as 
regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
for service connection, and specific 
notice as to the type of evidence 
necessary to substantiate those 
claims.  To ensure that the duty to 
notify the veteran what evidence will 
be obtained by whom is met, the RO's 
letter should include a request that 
he provide sufficient information and, 
if necessary, authorization to enable 
the VA to obtain any medical records 
pertaining to evaluation or treatment 
for hernia, back, and left leg 
disorders that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence 
is provided.  The RO's letter should 
also invite him to submit any 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit.

5.	After receiving the veteran's 
response, the RO should assist him in 
obtaining any identified evidence by 
following the procedures set forth in    
38 C.F.R. § 3.159.  If any records 
sought are not obtained, the RO should 
notify him of the records that were 
not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

6.	After the veteran responds (or a 
reasonable time period for his 
response has expired) and all 
available records and/or responses 
from each contacted entity are 
associated with the claims folder, the 
RO should consider the propriety of 
affording the veteran appropriate VA 
examinations to determine the 
etiology, date of onset, and 
relationship to military service of 
his hernia, back, and left leg 
disorders.

7.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

9.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for hernia, back, 
and left leg disorders in light of all 
pertinent evidence and legal 
authority.

10.	If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate Supplemental 
Statement of the Case (to include a 
summary of the laws codifying and the 
regulations implementing the VCAA, and 
clear reasons and bases for the RO's 
determinations), and afford him the 
appropriate time period for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


